DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 6/22/2022 is acknowledged.
Claims 1 and 11 are amended.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.

Response to Amendment

Amendments filed on 6/22/2022 are entered for prosecution. Claims 1, 3, 5-9, 11, 13, and 15-19 remain pending in the application. The amendments change the scopes of the previously presented claims. New grounds of rejections are applied to the amended claims.

Response to Arguments

Applicant’s arguments with respect to independent claims 1 and 11 (pages 8-11) in a reply filed 6/22/2022 have been considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections using newly introduced references [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Objections

Claims 1 and 11 are objected to because of the following informalities:
In claim 1 and 11, respectively, it is suggested to replace “in case that the information included in the report configuration information indicates that the report configuration information is not for conditional handover, …” (lines 21-22 in claim 1 and lines 23-24 in claim 11) with “in case that the information .
	Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, 11, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2020/0351694 A1, hereinafter Chen).

It is noted that the corresponding citations from Chen to the rejection of the claims are supported by Provisional Applications US 62/842,202 filed on May 2, 2019 and US 62/842,211 filed on May 2, 2019 to which Chen claims the priority. Thus, Chen was effectively filed before the effective filing date of the claimed invention.

Regarding claim 1:
Chen teaches a method, performed by a user equipment (UE) (see, Chen. Fig. 1B, UE 11), of performing conditional handover (see, Chen: Fig. 2), the method comprising: 
receiving a radio resource control (RRC) reconfiguration message including measurement configuration information (see, Fig. 2, step 202 “Receive a CHO command from a source base station”; para. [0066], “a UE may receive a CHO command (… or a conditional reconfiguration IE) from a source BS. The CHO command (… or a conditional reconfiguration IE) may include a CHO command ID and a measurement ID associated with the CHO command ID”, support is found in page 11 of 62/842,202), the measurement configuration information including an information (i.e., “choCommandID”) indicating whether report configuration information included in the measurement configuration information is for conditional handover (“choCommandId” added in Table 5 as compared to Table 4, support is found in Figure 4 and Figure 6 of 62/842,202; para. [0064] teaches wherein “the CHO command ID (e.g., the IE choCommandId) may be included in the list of measurement IDs to be added and/or modified (e.g., the IE MeasIdToAddModList). … In some implementations, the CHO command ID may be set to a default value if the measurement ID is not associated with a CHO command (or the corresponding CHO command ID).”, support is found in page 12 of 62/842,202.);
identifying a plurality of measurement identifications (IDs) and report configuration information associated with the plurality of measurement IDs based on the measurement configuration information (para. [0066-0067] and para. [0040] teach wherein “the measurement configuration Information Element (IE) … received by the UE may include at least one of the following: … a list of measurement objects to be added and/or modified …, a list of measurement report configurations to be added and/or modified …, and a list of measurement IDs to be added and/or modified”, support is found in pages 6-7 and 11-12 of 62/842,202. The identifying feature of the various IDs is an inherent feature of the UE (also, see para. [0007-0008].); 
performing a measurement corresponding to the plurality of measurement IDs, based on the measurement configuration information (see, Fig. 2, step 204 teaches wherein “Determine whether a trigger condition associated with the measurement ID is fulfilled”, support is found in page 12 of 62/842,202. Para. [0068-0069] teach wherein “the trigger condition associated with the measurement ID may be a trigger condition that is configured/indicated in a report configuration that is associated with the measurement ID. For example, the UE may determine whether the trigger condition is fulfilled according to a measurement result obtained by measuring a cell-level Reference Signal (RS) or a beam-level RS.”, support is found in page 12 of 62/842,202.); 
identifying the information (i.e., the “choCommandId” above) indicating whether the report configuration information included in the measurement configuration information is for conditional handover (para. [0064] teaches wherein “As shown in Table 5, if a measurement ID is to be added and/or modified, the associated CHO command ID together with this measurement ID (e.g., the MeasId) may present in the IE MeasIdToAddModList to indicate the link between the measurement ID and the CHO command ID. In some implementations, the CHO command ID may be set to a default value if the measurement ID is not associated with a CHO command (or the corresponding CHO command ID).”), support is found in page 15 of 62/842,202. This means that when the CHO command ID is set to a default value, the report configuration information (i.e., “reportConfigId” in Table 5) included in the measurement configuration information (i.e., “measId” in Table 5) is not for conditional handover and that when the CHO command ID is set to a non-default value, the report configuration information included in the measurement configuration is for conditional handover.);
in case that the information indicates that the report configuration information is for conditional handover (i.e., when the CHO command ID is set to a non-default value), identifying conditional handover configuration information including one or more measurement IDs for the conditional handover, based on the report configuration information (Note: The identifying feature is an inherent feature of the UE as discussed above.), and performing the conditional handover in case that an event corresponding to the one or more measurement IDs for the conditional handover is fulfilled based on a measurement result and the conditional handover configuration information (Fig. 2, step 206 “Execute the CHO command to handover to a target base station when the trigger condition associated with the measurement ID is fulfilled”, support is found in page 12 of 62/842,202. Para. [0100], “when a trigger condition of a report configuration associated with a measurement ID is fulfilled, and if a CHO command ID is included in the (measurement) report configuration, the UE may execute the CHO command (e.g., indicated by the CHO command ID)”, support is found in pages 14-15 of 62/842,202. Accordingly, the UE may execute the CHO command, which means that the CHO command ID is set to a non-default value and that the measurement ID is associated with a CHO command as disclosed in para [0064], support is found in page 12 of 62/842,202.); and 
in case that the information included in the report configuration information indicates that the report configuration information is not for conditional handover (i.e., when the CHO command ID is set to a default value), performing reporting the measurement result, based on the measurement result and report configuration information associated with a measurement ID corresponding to the measurement result (para. [0101], “when a trigger condition of a report configuration associated with a measurement ID is fulfilled, and if a CHO command ID is included in the (measurement) report configuration, the UE may report measurement results to the BS, and may not execute the CHO command.”, support is found in pages 14-15 of 62/842,202. Accordingly, the UE may perform reporting measurement results to the BS while not executing the CHO command, which means that the CHO command ID is set to a default value and that the measurement ID is not associated with a CHO command as disclosed in para [0064], support is found in page 12 of 62/842,202.).

Regarding claim 3: 
As discussed above, Chen teaches all limitations in claim 1.
Chen further teaches wherein the performing of the conditional handover comprises performing the conditional handover on a target cell without reporting, to a serving cell, the measurement result corresponding to the measurement ID for the conditional handover (see, Chen: para. [0070] teaches wherein “the UE may execute the CHO command (or initiate the execution of the CHO command) without reporting a measurement report (or measurement results) according to a report configuration associated with the measurement ID. For example, the UE may not report any measurement report to the BS when executing the CHO command, even if the UE has been configured with a report configuration associated with the measurement ID in the CHO command (or the corresponding CHO command configuration, or the conditional reconfiguration IE)”, support is found in page 15 of 62/842,202.).

Regarding claim 5:
As discussed above, Chen teaches all limitations in claim 1.
	Chen further teaches wherein the report configuration information associated with the measurement ID for the conditional handover does not include condition information for a measurement result report (see, Chen: para. [0070] teaches wherein “the UE may execute the CHO command (or initiate the execution of the CHO command) without reporting a measurement report (or measurement results) according to a report configuration associated with the measurement ID. For example, the UE may not report any measurement report to the BS when executing the CHO command, even if the UE has been configured with a report configuration associated with the measurement ID in the CHO command (or the corresponding CHO command configuration, or the conditional reconfiguration IE).”; para. [0082] teaches wherein “when a trigger condition of a report configuration associated with a measurement ID is fulfilled, and if a CHO command ID included in the measurement configuration is associated with the measurement ID, the UE may execute the CHO command (e.g., indicated by the CHO command ID), but may not report the measurement results to the BS. … In some implementations, a reporting indicator may be used to indicate to the UE whether the measurement results are needed to be reported when the measurement reporting procedure is triggered (or when the trigger condition of a report configuration is fulfilled) and results in the execution/release of the CHO command. The reporting indicator may be included in the measurement configuration, the associated (measurement) report configuration, or the associated measurement object configuration.” This means that the reporting configuration associated with the measurement ID in the CHO command does not include condition information for a measurement result report (e.g., the reporting indicator included in the report configuration is set to off.), support is found in page 21 of 62/842,202.).

Regarding claim 6:
As discussed above, Chen teaches all limitations in claim 3.
	Chen further teaches wherein the performing of the conditional handover comprises determining that a conditional handover event is fulfilled (see, Chen: para [0082] teaches wherein “when a trigger condition of a report configuration associated with a measurement ID is fulfilled, and if a CHO command ID included in the measurement configuration is associated with the measurement ID, the UE may execute the CHO command (e.g., indicated by the CHO command ID )”, support is found in page 21 of 62/842,202) and performing the conditional handover when the measurement result does not satisfy a leaving condition for a certain period of time after satisfying an entering condition, based on the report configuration information associated with the measurement ID for the conditional handover (see, Chen: para. [0122] teaches wherein “when the UE finds that the leaving condition is fulfilled (e.g., the target cell signal quality is below a predefined threshold within a time period), the UE may consider that the corresponding CHO command is invalid, and the UE may release radio resources associated with the CHO command accordingly.” In other words, the UE performs and completes the conditional handover when the measurement results within the target cell does not satisfy a leaving condition for a certain time period after conditionally handing over to the target cell, support is found in page 12 of 62/842,202).

Regarding claim 7:
As discussed above, Chen teaches all limitations in claim 6.
	Chen further teaches wherein the performing of the conditional handover comprises, when there are a plurality of conditional handover events, performing the conditional handover when all of the plurality of conditional handover events are fulfilled (see, Chen: para. [0070] teaches wherein “the UE may execute the CHO command (or initiate the execution of the CHO command) to handover to a target BS (e.g., indicated by the CHO command) when the trigger conditions associated with all measurement IDs are fulfilled”, support is found in page 12 of 62/842,202).

Regarding claim 8:
As discussed above, Chen teaches all limitations in claim 1.
	Chen further teaches wherein when the conditional handover is performed, suspending measurement and evaluation corresponding to the one or more measurement IDs for the conditional handover (see, Chen: para. [0134] teaches wherein “when a UE executes a CHO command to connect to a target cell (e.g., when a trigger condition of the CHO command is fulfilled), the BS may transmit a removal command (or a reconfiguration message) to remove the target cell of this CHO command (e.g., due to the heavy load of the target cell of the CHO command). The UE may … suspend the on-going CHO procedure when receiving the removal command (or reconfiguration message) from the BS”, support is found in page 11 of 62/842,211.).

Regarding claim 11:
	Chen teaches a user equipment (UE) for performing conditional handover (see, Chen: Fig. 7, Node 700, and para. [0172] teaches wherein “the node 700 may be a UE”), the UE comprising: a transceiver (see, Chen: Fig. 7, Transceiver 720); and a processor (see, Chen: Fig. 7, Processor 728) combined to the transceiver and configured to perform the method of claim 1 with no additional limitations. Therefore, claim 11 is rejected under similar rationale to claim 1.

Regarding claim 13:
Claim 13 is directed towards the UE of claim 11 that is further configured to perform the method of claim 3. As such, claim 13 is rejected under similar rationale to claim 3.

Regarding claim 15:
Claim 15 is directed towards the UE of claim 11 that is further configured to perform the method of claim 5. As such, claim 15 is rejected under similar rationale to claim 5.

Regarding claim 16:
Claim 16 is directed towards the UE of claim 13 that is further configured to perform the method of claim 6. As such, claim 16 is rejected under similar rationale to claim 6.

Regarding claim 17:
Claim 17 is directed towards the UE of claim 16 that is further configured to perform the method of claim 7. As such, claim 17 is rejected under similar rationale to claim 7.

Regarding claim 18:
Claim 18 is directed towards the UE of claim 11 that is further configured to perform the method of claim 8. As such, claim 18 is rejected under similar rationale to claim 8.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ericsson (“Handling of a HO command while UE is monitoring CHO”, 3GPP TSG RAN WG2 #107, R2-1909333, August 26-30, 2019, hereinafter Ericsson).

Regarding claim 9:
As discussed above, Chen teaches all limitations in claim 1.
	Chen does not explicitly teach wherein when the conditional handover is performed, deleting the measurement ID for the conditional handover.
	In the same field of endeavor, Ericsson teaches wherein when the conditional handover is performed, deleting the measurement ID for the conditional handover (see, Ericsson: Section 2.2, Handling of CHO configurations upon HO execution, “the UE autonomously releasing CHO configurations upon a successful handover execution” wherein the CHO configurations include measurement related configuration, i.e., something like a pointer to a measurement identifier (associated to a measurement object and possibly a reporting configuration for CHO (page 3)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include the teachings of Ericsson in order to autonomously release/delete CHO configurations upon a successful handover execution as most likely a new evaluation needs to be done in the new cell (see, Ericsson: Handling of CHO configurations upon HO execution in page 3). 

Regarding claim 19:
Claim 19 is directed towards the UE of claim 11 that is further configured to perform the method of claim 9. As such, claim 19 is rejected under similar rationale to claim 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471